Fourth Court of Appeals
                                San Antonio, Texas
                                       May 25, 2016

                                   No. 04-15-00543-CV

     IN THE MATTER OF THE GUARDIANSHIP OF BERTHA GUERRERO, AN
                       INCAPACITATED PERSON,

                     From the Probate Court No 2, Bexar County, Texas
                               Trial Court No. 2015-PC-1702
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
      The appellee's motion to strike appellant's reply brief is hereby GRANTED.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of May, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court